DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 09-29-2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        
Response to Amendment
Amendments are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1 and 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “during which an additional determination of the local weather area for the respective grid cell by the motor vehicle is prevented”, in claims 1 and 12. It is the examiner’s assertion that the amended limitation is not supported. It is the examiner’s assertion that “prevent[ing] an additional determination” is not a parallel or equivalent teaching as “avoid[ing] repeat reports” as described in ¶[0018] of the specification.

Claims 2-11, and 13 are rejected based upon their dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “during which an additional determination of the local weather area for the respective grid cell by the motor vehicle is prevented”. The language as stated does not distinctly define what is meant by “during which an additional determination of the local weather area for the respective grid cell by the motor vehicle is prevented” or its essential quality, and does not clearly state the limitation (meets and bounds (property line)) of the claimed invention. Hereinafter “during which an additional determination of the local weather area for the respective grid cell by the motor vehicle is prevented” will be interpreted as “removing, filtering, monitoring, or preventing duplicative or redundant data”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuhara (US 20070049260 A1) in view of Schunder (US 20120215446 A1).

REGARDING CLAIM 1, as best understood, Yuhara discloses, receiving data that comprise geographic information in a form of a map (Yuhara: [ABS]); creating a grid by subdividing the received data into a plurality of mutually adjoining grid cells (Yuhara: [FIG. 4] creating a grid by subdividing the received data into a plurality of mutually adjoining grid cells can be observed.), setting respectively one temporal counter for a respective grid cell (Yuhara: [0049]), said temporal counter having a predetermined value depending on the measurement signal of the sensor system and being representative of a predetermined time interval (Yuhara: [0049]) during which an additional determination of the local weather area for the respective grid cell by the motor vehicle is prevented (Yuhara: [0044] …FILTERS THE DATA TO REMOVE DUPLICATE DATA and/or data that is not relevant to the geographic regions in which THE VEHICLE IS CURRENTLY or will be traveling to… A DUPLICATE FILTER 32 TO REMOVE DUPLICATE DATA, AS WELL AS AN AREA FILTER 34 TO FILTER GEOGRAPHICALLY IRRELEVANT DATA... [0045] …to reduce the amount of data that is received and processed by the navigation system 36. The same weather data is broadcasted until the weather data gets updated. The receiver stores the Mesh longitude number and CYCLIC REDUNDANCY CHECK (CRC). IF THE WEATHER DATA COMPRISES THE SAME LONGITUDE NUMBER AND CRC AS THE PREVIOUS MESH DATA PACKET, THE RECEIVING TELEMATICS UNIT 28 FILTERS AND DISCARDS THE DUPLICATE DATA…; [0080] ...  Again, the weather data is preferably filtered by the telematics unit to remove duplicate or geographically irrelevant data; [Claim 4] The method for providing weather data to a vehicle according to claim 1, further comprising removing duplicate data from the received weather data prior to the formatting step; [Claim 19] The system for providing weather data to a vehicle according to claim 12, wherein duplicate data is removed from the weather data; [Claim 20] The system for providing weather data to a vehicle according to claim 19, wherein the telematics unit removes the duplicate data; [Claim 21] The system for providing weather data to a vehicle according to claim 19, wherein the navigation system removes the duplicate data.); and resetting the respective temporal counter of the grid cell for which a measurement signal of the sensor system is provided and/or for which a weather area is determined (Yuhara: [0049]).
Yuhara does not explicitly recite the terminology, “setting respectively one temporal counter for a respective grid cell”, “said temporal counter having a predetermined value depending on the measurement signal of the sensor system and being representative of a predetermined time interval”, or “and resetting the respective temporal counter of the grid cell for which the measurement signal of the sensor system is provided and/or for which the local weather area is determined”. However, Yuhara discloses:
“setting respectively one temporal counter for a respective grid cell ([0049] The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes))”,
“said temporal counter having a predetermined value depending on the measurement signal of the sensor system ([0049] The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes)) and being representative of a predetermined time interval ([0049] The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes))”
“resetting the respective temporal counter of the grid cell for which the measurement signal of the sensor system is provided ([0049] vehicle velocity vectors (speed and direction) v(P.sub.n) from multiple points are used to determine whether a vehicle will enter an area of alert…determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time…the calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will leave the area of alert within the predetermined amount of time) and/or for which the local weather area is determined”.
In this case, setting a timer/calculating a time for entering and exiting an alert area (which is continuously performed for an alert cell in a grid) is interpreted as “resetting”, because this action is performed for the next alert cell of a grid.
Yuhara does not explicitly disclose, providing a measurement signal of the sensor system that is representative of a location-related local weather situation in one of the grid cells; and determining a local weather area for a respective grid cell depending on the measurement signal provided; wherein the measurement signal of the sensor system comprises a weather-associated characteristic of the location-related local weather situation in one of the grid cells.
However, is the same field of endeavor, Schunder teaches, (Schunder: [0040]); (Schunder: [0088]); (Schunder: [0090]); FIG. 6(607)(611) “shows an illustrative example of a request and response flow for a weather data collection and reporting system incorporating varying levels of data reporting. In this illustrative embodiment, varying levels of weather reporting are available for vehicles” (Schunder: [0085]); [see FIG. 6(607)(611)], for the benefit of providing weather warnings and alerts for route planning and safe passage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by Yuhara to include local senor information taught by Schunder. One of ordinary skill in the art would have been motivated to make this modification in order to provide weather warnings and alerts for route planning and safe passage.

REGARDING CLAIM 12, as best understood, limitations and motivations addressed, see claim 1, §10 (supra). For firmware/hardware/software/programming/etc., see Yuhara [0057].

Although the examiner respectfully maintains that the prior art of Yuhara (US 20070049260 A1) in view of Schunder (US 20120215446 A1) discloses all of the claimed elements of claims 1 and 12, for the sake of argument, the examiner offers an additional/alternative rejections of claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuhara (US 20070049260 A1) in view of Schunder (US 20120215446 A1) and Smith (US 20050197775 A1).

REGARDING CLAIM 1, as best understood, Yuhara discloses, receiving data that comprise geographic information in a form of a map (Yuhara: [ABS]); creating a grid by subdividing the received data into a plurality of mutually adjoining grid cells (Yuhara: [FIG. 4]); during which an additional determination of the local weather area for the respective grid cell by the motor vehicle is prevented (Yuhara: [0044] …Filters The Data To Remove Duplicate Data and/or data that is not relevant to the geographic regions in which THE VEHICLE IS CURRENTLY or will be traveling to… A DUPLICATE FILTER 32 TO REMOVE DUPLICATE DATA, AS WELL AS AN AREA FILTER 34 TO FILTER GEOGRAPHICALLY IRRELEVANT DATA... [0045] …to reduce the amount of data that is received and processed by the navigation system 36. The same weather data is broadcasted until the weather data gets updated. The receiver stores the Mesh longitude number and CYCLIC REDUNDANCY CHECK (CRC). IF THE WEATHER DATA COMPRISES THE SAME LONGITUDE NUMBER AND CRC AS THE PREVIOUS MESH DATA PACKET, THE RECEIVING TELEMATICS UNIT 28 FILTERS AND DISCARDS THE DUPLICATE DATA…; [0080] ...  Again, the weather data is preferably filtered by the telematics unit to remove duplicate or geographically irrelevant data; [Claim 4] The method for providing weather data to a vehicle according to claim 1, further comprising removing duplicate data from the received weather data prior to the formatting step; [Claim 19] The system for providing weather data to a vehicle according to claim 12, wherein duplicate data is removed from the weather data; [Claim 20] The system for providing weather data to a vehicle according to claim 19, wherein the telematics unit removes the duplicate data; [Claim 21] The system for providing weather data to a vehicle according to claim 19, wherein the navigation system removes the duplicate data.).
Yuhara does not explicitly disclose, providing a measurement signal of the sensor system that is representative of a location-related local weather situation in one of the grid cells; and determining a local weather area for a respective grid cell depending on the measurement signal provided; wherein the measurement signal of the sensor system comprises a weather-associated characteristic of the location-related local weather situation in one of the grid cells.
However, is the same field of endeavor, Schunder discloses, (Schunder: [0040]); (Schunder: [0088]); (Schunder: [0090]); FIG. 6(607)(611) “shows an illustrative example of a request and response flow for a weather data collection and reporting system incorporating varying levels of data reporting. In this illustrative embodiment, varying levels of weather reporting are available for vehicles” (Schunder: [0085]); [see FIG. 6(607)(611)], for the benefit of providing weather warnings and alerts for route planning and safe passage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by Yuhara to include local senor information taught by Schunder. One of ordinary skill in the art would have been motivated to make this modification in order to provide weather warnings and alerts for route planning and safe passage.
Although the examiner respectfully maintains that the prior art of Yuhara in view of Schunder discloses all of the claimed elements of claim 1 (and 12, parallel in scope), for the sake of argument, the examiner offers in additional to, or in the alternative: setting respectively one temporal counter for a respective grid cell, said temporal counter having a predetermined value depending on the measurement signal of the sensor system and being representative of a predetermined time interval; and resetting the respective temporal counter of the grid cell for which the measurement signal of the sensor system is provided and/or for which the local weather area is determined.
In the same field of endeavor, Smith discloses, setting respectively one temporal counter for a respective grid cell (Smith: [FIG. 3A-4C] and corresponding written description ¶[0059-0067]), said temporal counter having a predetermined value depending on the measurement signal of the sensor system and being representative of a predetermined time interval (Smith: [FIG. 3A-4C] and corresponding written description ¶[0059-0067]); and resetting the respective temporal counter of the grid cell for which the measurement signal of the sensor system is provided and/or for which the local weather area is determined (Smith: [FIG. 3A-4C] and corresponding written description ¶[0059-0067]), for the benefit of receiving hazard and event information in a mobile unit and using that information to warn a user of an event or future hazard with reference to the mobile unit's location and/or intended direction of travel.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by a modified Yuhara to include timers/counters/timing to an event cell of a grid taught by Smith. One of ordinary skill in the art would have been motivated to make this modification in order to receive hazard and event information in a mobile unit and using that information to warn a user of an event or future hazard with reference to the mobile unit's location and/or intended direction of travel.

REGARDING CLAIM 2, as best understood, Yuhara in view of Schunder and Smith remains as applied above to claim 1, and further, Yuhara also discloses, determining the local weather area for the respective grid cell (Yuhara: [0085]; [FIG. 28B] determining the local weather area for the respective grid cell can be observed.) and for the grid cells adjoining said grid cell (Yuhara: [0085]) depending on the measurement signal of the sensor system (Yuhara: [0047]).

REGARDING CLAIM 3, as best understood, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also discloses, creating a warning message depending on the measurement signal of a sensor system; and outputting the created warning message to a motor vehicle when the latter approaches the determined weather area (Yuhara: [0012] In accordance with yet another aspect of the embodiments described herein, there is provided a method for providing weather warnings to a vehicle comprising the steps of: (a) receiving a first broadcast signal containing weather warning mesh data and a second broadcast signal containing weather warning information; (b) determining whether a current location of the vehicle is in or near the area to which the received weather warning mesh data and weather warning information apply; and (c) displaying a warning to the vehicle user if the current vehicle location is in or near the area to which the received weather warning mesh data and weather warning information apply.).

REGARDING CLAIM 4, as best understood, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also discloses, an edge length of a respective grid cell is formed in predetermined fashion depending on the weather area to be determined (Yuhara: [0085]; [FIG. 28B] an edge length of a respective grid cell is formed in predetermined fashion depending on the weather area to be determined can be observed.).

REGARDING CLAIM 5, as best understood, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also discloses, constructing a trajectory of the motor vehicle depending on the measurement signal of the sensor system; determining an overlap between the constructed trajectory and respective grid cell; and determining the local weather area for a respective grid cell depending on the determined overlap (Yuhara: [0047-0049]).

REGARDING CLAIM 6, as best understood, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also discloses, setting respectively one numerical counter for a respective grid cell (Yuhara: [FIG. 28B] setting respectively one numerical counter for a respective grid cell can be observed.), said numerical counter having a predetermined value depending on the measurement signal of the sensor system (Yuhara: [FIG. 26G, FIG. 28C] said numerical counter having a predetermined value depending on the measurement signal of the sensor system can be observed.); and incrementing the respective numerical counter of the grid cell for which a measurement signal of the sensor system is provided and/or for which a weather area is determined (Yuhara: [FIG. 26G, FIG. 28C] incrementing the respective numerical counter of the grid cell for which a measurement signal of the sensor system is provided and/or for which a weather area is determined can be observed.).

REGARDING CLAIM 8, as best understood, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also discloses, resetting the respective temporal counter of the grid cell for which a weather area is determined and for the grid cells adjoining said grid cell (Yuhara: [0049] In yet another embodiment, vehicle velocity vectors (speed and direction) v(P.sub.n) from multiple points are used to determine whether a vehicle will enter an area of alert. For example, as shown in FIGS. 9-11, the velocity vector V(P.sub.n) at point P can be defined as the average of the last four velocity vectors: V(P.sub.n)=[v(P.sub.n)+v(P.sub.n-1)+v(P.sub.n-2)+v(P.sub.n-3)]/4. The calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will cross the border into the area of alert within a predetermined amount of time (e.g., 30 minutes). In another approach, the calculated velocity vector V(P.sub.n) is used to determine whether the vehicle will leave the area of alert within the predetermined amount of time.).

REGARDING CLAIM 9, as best understood, Yuhara is view of Schunder and Smith remain as applied above to claim 6, and further, Yuhara also discloses, incrementing the respective numerical counter of the grid cell for which a weather area is determined and for the grid cells adjoining said grid cell (Yuhara: [0089] updated at predetermined time intervals (e.g., every 5 minutes)).

REGARDING CLAIM 11, as best understood, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also discloses, evaluating the plurality of determined weather areas and determining an extent of a respective weather area (Yuhara: [0085]; [FIG. 28B] evaluating the plurality of determined weather areas and determining an extent of a respective weather area can be observed.).
Yuhara in view of Smith does not explicitly disclose, providing a plurality of respectively determined weather areas, which are associated with different motor vehicles.
However, in the same field of endeavor, Schunder discloses, (Schunder: [0009-0010]), for the benefit of crowd sourcing weather warnings and alerts for route planning and safe passage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by a modified Yuhara to crowd sourcing taught by Schunder. One of ordinary skill in the art would have been motivated to make this modification in order to crowd source weather warnings and alerts for route planning and safe passage.

REGARDING CLAIM 12, as best understood, limitations and motivations addressed, see claim 1 §15 (supra). For firmware/hardware/software/programming/etc., see Yuhara [0057].

REGARDING CLAIM 13, as best understood, Yuhara in view of Schunder and Smith remains as applied above to claim 12, and further, Yuhara also discloses, a control unit; a sensor system (Yuhara: [0011]) and a communications interface (Yuhara: [0057]; [0088]), wherein the control unit, the sensor system and the communication interface are signal-coupled to one another (Yuhara: [0011]; [0057]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yuhara (US 20070049260 A1) in view of Schunder (US 20120215446 A1) and Smith (US 20050197775 A1) as applied to claim 1 above, and further in view of Lim (KR 20070060851 A).

REGARDING CLAIM 10, as best understood, Yuhara is view of Schunder and Smith remain as applied above to claim 1, and further, Yuhara also discloses, determining a current driving behavior of the motor vehicle depending on measurement signals of the sensor system (Yuhara: [0011]).
Yuhara in view of Schunder and Smith do not explicitly disclose, determining the local weather area for a respective grid cell depending on the determined driving behavior.
However, in the same field or endeavor, Lim discloses, (Lim: [0009]), for the benefit of providing weather warnings and alerts for route planning and safe passage.
Lim does not explicitly recite the terminology, “grid cell”. However, Lim does teach monitoring local road conditions (implicitly “weather conditions”) using sensors to monitor the road, which is capable of the intended use of a cell grid taught by Yuhara.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method is provided for providing weather data disclosed by a modified Yuhara to include road conditions taught by Lim. One of ordinary skill in the art would have been motivated to make this modification in order to provide weather warnings and alerts for route planning and safe passage.

Response to Arguments
Applicant’s arguments/brief filed 09-29-2022, with respect to the objection to the amendment under 35 U.S.C. § 132(a) have been fully considered and are persuasive.  The objection to the amendment under 35 U.S.C. § 132(a) has been withdrawn.

Applicant's arguments/brief filed 09-29-2022 have been fully considered but they are not persuasive.

The applicant has contended that the amended limitation in claim 1, “during which an additional determination of the local weather area for the respective grid cell by the motor vehicle is prevented” is supported in ¶0018. The examiner respectfully disagrees. It is the examiner’s assertion that the amended limitation is not supported in ¶0018 of the specification or convey with reasonable clarity a parallel teaching, and at best is ambiguous. It is the examiner’s assertion that “prevent[ing] an additional determination” is not a parallel or an equivalent teaching as, or convey with reasonable clarity, “avoid[ing] repeat reports” as described in ¶[0018] of the specification. Because the amended limitation is not supported within the applicant’s specification the examiner respectfully maintains the 112(a) new matter rejection of record.

	Further, the applicant has contended that the prior art of Yuhara (US 20070049260 A1) fails to disclose “during which an additional determination of the local weather area for the respective grid cell by the motor vehicle is prevented”. The examiner respectfully disagrees. The limitation "during which an additional determination of the local weather area for the respective grid cell by the motor vehicle is prevented" presents ambiguity. Said limitation "during which an additional determination of the local weather area for the respective grid cell by the motor vehicle is prevented" in light of the specification, under the broadest reasonable interpretation, can be defined as avoiding duplicative/redundant reporting. Under the broadest reasonable interpretation, in light of the specification, at least ¶'s 0044-0045 and 0080 of Yuhara (US 20070049260 A1) meet this limitation. Because Yuhara (US 20070049260 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103. Regarding the preceding language regarding the “timer” in claim 1, Yuhara (US 20070049260 A1) also discloses setting timers based upon sensor data for entering and exiting a weather cell, see at least ¶0049.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663